
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.31


EXECUTIVE OFFICER MANDATORY RETIREMENT POLICY
As Updated through January 1, 2005

The company shall require mandatory retirement for its executive officers under
the following conditions.

Each executive officer of the company shall be required to retire from
employment with the company by the end of the calendar year in which he or she
reaches age 65 provided he or she (1) has been employed in a bona fide executive
or high policy-making position for the two-year period immediately before
retirement and (2) is entitled to an immediate non-forfeitable annual retirement
benefit from the company's pension, profit sharing, or deferred compensation
plan(s) (or any combination of these plans) equal at least to the limit as
established in the Age Discrimination in Employment Act ($44,000 as of
December 11, 1992). Mandatory retirement pursuant to this policy will not be
deemed involuntary termination of employment for purposes of severance pay or
any other benefits.

An executive officer who meets the mandatory retirement criteria specified in
the prior paragraph may continue in the employment of the company beyond the end
of the calendar year in which he or she reaches age 65 if, and only if the board
of directors approves the continuance of employment. In this situation,
employment may continue until such time as the board, in its sole discretion,
withdraws the approval for continued employment.

The company's Executive Officer Severance Pay Policy and Separation of
Employment Policy will govern all other aspects of the termination of employment
of executive officers.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.31

